DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	This office action is a response to an application filed on 07/27/2020 in which claims 7-14 and 21-32 are pending for examination.
Based on the Preliminary Amendment filed on 07/27/2020, the listing of claims replace all prior versions, and listings, of claims in the application.

                                          Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 07/20/2020 and 08/25/2020.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 07/20/2020 are acceptable for examination proceedings.

          Claim Objections (minor informalities)
6.	Claims 7, 21 and 29 are objected to because of the following informalities:
Regarding claim 7, the claim recites:
 	“A system, comprising: a memory; and a processor executing instructions stored in the memory to:

determiner a number of channels on which the number of interference events…………and stored at the network controller;
……….”
	According the above claim structure, the limitation could be interpreted as “the network controller” is a part of the “system” or not a part the “system” (since “the network controller” is not recited in preamble).
Further clarification is requested to understand what applicant is trying to accomplish and it is suggested it is suggested to fix the antecedent basis issues [Note: since “the network controller” is the first time recites in the claim, it is suggested to rewrite the limitation as “a network controller].
Claim 21 and 29 are objected based on the same reasoning as presented in the objection of claim 7.
Appropriate corrections may require. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For the purpose of examinations, the examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 7, 11, 12, 13, 21, 25, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (US 2017/0026845 A1), hereinafter “Garg” in view of CUI et al. (US 2018/0139615 A1), hereinafter “Cui”.
 Regarding claim 7, Garg discloses a system (Figs. 1-4, dynamic frequency selection (DFS) of a wireless network), comprising: 
a memory (Fig. 3-4, schematic diagram of certain hardware that may be used in some embodiments of the disclosure); and a processor (Fig. 3-4, schematic diagram of certain hardware that may be used in some embodiments of the disclosure) executing instructions stored in the memory to: 
determine a number of interference events (Figs. 1, 2, paragraphs [0038], [0054], [0055], dynamic frequency selection (DFS) event occurs and is detected by one or more access points) having occurred on a particular access point of a plurality of access points (Figs. 1,2, paragraphs [0038], [0054], [0055], APs send measurement reports to a coordinating gateway, which collects and collates responses and determines that it should record the DFS event) within a Wireless Local Area Network (WLAN) during a particular time (Figs. 1, 2, paragraphs [0038], [0054], [0055], time, date, and day of the DFS event recorded);
determine a number of channels on which the number of interference events occurred (Figs. 1, 2, paragraphs [0038], [0054], [0055], profile based on all past recorded DFS events created), wherein the number of channels are part of a particular channel list (Figs. 1, 2, paragraphs [0038], [0054], [0055], “flags” element in the data structure for each frequency) associated with the particular access point and stored at the network controller (Figs. 1, 2, paragraphs [0038], [0054], [0055], “allowed” attribute added used to specify whether or not the frequency is part of the preferred set of frequencies); and
compute a channel plan (Figs. 1, 2, paragraphs [0007], [0029], [0038], performing DFS comprises determining, based on the received measurement reports, a frequency hop pattern at the gateway; and sending the frequency hop pattern from the gateway to each of the plurality of radio access nodes) for the plurality of access points in the WLAN based on the filtered channel list (Figs. 1, 2, paragraphs [0007], [0029], [0038], analytics to identify free and non-free channels).
While Garg implicitly refers to “executing instructions stored in the memory to filter the particular channel list based on the number of channels determined to have the number of interference events” (Figs. 1,2, paragraphs [0038], [0054], [0055], measurement reports to coordinated gateway and “flags” elements in the data structure for each frequency), Cui from the same or similar field of endeavor explicitly discloses executing instructions stored in the memory (Fig. 3, 8, block diagram illustrating an exemplary configuration of computer hardware) to: filter the particular channel list (Fig. 3, table 6, paragraphs [0052], [0053], the macro base station removes the channel from the “whitelist” list and transmits an updated “whitelist” list to the small base stations) based on the number of channels determined to have the number of interference events (Fig. 3, table 6, paragraphs [0052], [0053], assuming that interference from the radar system is detected by the small base station on the communication channel, the small base station feeds back information on the channel and RSII with a value of “1” to the macro base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “executing instructions stored in the memory to: filter the particular channel list based on the number of channels determined to have the number of interference events” as taught by Cui, in the system of Garg, so that it would provide dynamically accessing to a specific unlicensed frequency band among the unlicensed frequency bands exclusively occupied by the macro base station based on a result of the detection (Cui, paragraph [0008]).

Regarding claim 11, Garg discloses the instructions executable to:
retrieve a log of interference events (Fig, 2, step 201-205, DFS event detected), wherein: 
the particular access point transmits a message corresponding to an interference event (Fig. 2, step 201-205, paragraph [0038], measurement report); 
and the message is logged as an interference event (Fig. 2, step 201-205, paragraph [0038], collect and collates responses to record DFS event); and 
determine a number of messages logged during the particular time period (Fig. 2, step 201-205, paragraph [0038], the time, date, and day of the DFS event recorded).  

Regarding claim 12, Garg discloses the instructions executable to filter the particular channel list based on the number of channels determined to have the number of interference events include instructions executable to remove the number of channels (Figs. 1, 2, paragraphs [0038], [0054], [0055], “flags” element in the data structure for each frequency; “allowed” attribute added used to specify whether or not the frequency is part of the preferred set of frequencies).

Regarding claim 13, Garg discloses the instructions executable to: 
determine an available channel for each of the plurality of access points in the WLAN (Figs. 1, 2, paragraphs [0038], [0054], [0055], “flags” element in the data structure for each frequency); and 
assign each of the plurality of access points in the WLAN to a corresponding available channel ((Figs. 1, 2, paragraphs [0007], [0029], [0038], analytics to identify free and non-free channels).

Regarding claim 21, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 25, this claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 26, this claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 27, this claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 29, this claim is rejected based on the same reasoning as presented in the rejection of claim 7.

10.	Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (US 2017/0026845 A1), hereinafter “Garg” in view of CUI et al. (US 2018/0139615 A1), hereinafter “Cui” in view of Chan et al. (US 2013/0035128 A1), hereinafter “Chan”.
Regarding claim 14, Garg in view of Cui disclose the system of claim 13.
Garg discloses instructions executable to: determine a number of available channels for each of the plurality of access points in the WLAN (Figs. 1, 2, paragraphs [0038], [0054], [0055], “flags” element in the data structure for each frequency).
Neither Garg nor Cui explicitly discloses “instructions executable to: determine an available channel overlap between at least two of the access points of the plurality of access points; and assign the at least two of the access points of the plurality of access points non- overlapping channels”.
However, Chan from the same or similar field of endeavor discloses instructions executable to: 
determine an available channel overlap between at least two of the access points of the plurality of access points (Figs. 7, 8, paragraphs [0040], [0041], optimal channel plan and channel selection algorithm); and 
(Figs. 7, 8, paragraphs [0049], [0054], step 340-350, channel set based on RF quality metrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “instructions executable to: determine an available channel overlap between at least two of the access points of the plurality of access points; and assign the at least two of the access points of the plurality of access points non- overlapping channels” as taught by Chan, in the combined system of Garg and Cui, so that it would provide the performance of wireless devices that serve wireless client devices in a wireless network in the presence of narrowband interference based on the adjusted quality metric (Chan, paragraph [0012]).

Regarding claim 28, this claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Allowable Subject Matter
11.	Claims 8-10, 22-24 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,

(3) that all independent claims (claims 7, 21 and 29) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8-10, 22-24 and 30-32, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “determining a ratio of access points which experienced at least one interference event during the particular time to access points which did not experience at least one interference event during the particular time”.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/SITHU KO/           Primary Examiner, Art Unit 2414